Citation Nr: 1415872	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-42 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



REMAND

The Veteran served on active duty from October 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran is seeking entitlement to service connection for bronchitis.  The records show that he was treated during service for pneumonia and an upper respiratory infection (URI).  He also asserts that he has had bronchitis at least 1 to 2 times per year since leaving military service.  The record contains treatment for bronchitis and other respiratory issues dating back to December 1986.  Private treatment records from 2006 to 2007 note that the Veteran quit smoking 30 years earlier, and that he smoked for 12 years.  However, the records do not specify the extent of his previous smoking habit.

The Veteran's bronchitis was evaluated by a nurse practitioner on a VA respiratory examination in July 2013; however, the examination does not provide a definite medical opinion on which the issue can now be adjudicated.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Although the examiner noted that she reviewed the claims file, the examiner did not address the Veteran's history of smoking.  As smoking can be a cause of bronchitis, it is important to consider whether smoking affects the ultimate conclusion, especially given the equivocal nature of the opinion provided by the examiner.  Therefore, a VA examination should be scheduled on remand to obtain a more definitive opinion the onset of the Veteran's bronchitis.

The examiner opined that the Veteran's current respiratory condition was less likely as not (less than 50 percent probability) incurred in or caused by events coincident with military service  She reasoned that there were no other service treatment records documenting treatments for respiratory illness other than an upper respiratory infection on July 2, 1970.  Nevertheless, she noted that, "based on the Veteran's report of treatment for respiratory illnesses while in the military, outside medical records documenting treatment for frequent respiratory infections and x-ray evidence of past tuberculosis, his respiratory condition may be related to his exposure while in the military."  On remand, greater explanation should be provided, especially given that the Veteran served only a few days beyond the July 2, 1970, event and the likelihood of creation of further record entries may have therefore been diminished.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a physician, preferably a specialist in pulmonology, to determine the onset of his bronchitis.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  

The examiner should obtain the Veteran's smoking history and quantify that history in terms of "pack years."  (For example, 1 pack per day for 12 years equals 12 pack years.)  The examiner should provide an opinion as to the medical probabilities that bronchitis or any other diagnosed lung disability is related to the Veteran's period of military service or any event coincident with service.  The examiner should reconcile his or her opinion with that of the July 2013 VA examiner's opinion.

A complete rationale must be provided for each opinion.  In the examiner's report, the examiner must specifically discuss the Veteran's contentions and his statements concerning the chronicity of symptoms he has experienced since service.  The medical reasons for accepting or rejecting the Veteran's statements regarding chronicity and continuity of symptoms since service should be set forth in detail.

2.  After completion of the above, the agency of original jurisdiction should review the expanded record, and readjudicate the issue of entitlement to service connection for bronchitis.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

